DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 10/13/2021 is acknowledged.

Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the tympanic lens" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olsen et al. (US 2016/0309266).
Regarding claim 1, Olsen’266 teaches a method of determining the status of at least one elements of a hearing aid system (paragraphs [0010] and [0013]), the method comprising the steps of: generating reference signal, wherein the reference signal mechanically vibrates the tympanic membrane of a user, resulting in the generation of a feedback signal (paragraphs [0009]-[0010], [0027]), measuring at least one characteristic of the feedback signal (paragraphs [0010], [0013], [0027], [0080]-[0081] and [0083]), and comparing the measured characteristic of the feedback signal to a stored value and establishing the status of the at least one element based at least in part on a difference between the measured characteristic and the stored characteristic (paragraphs [0010], [0013], [0024], [0027], [0080]-[0081] and [0083]).
Regarding claim 2, as broadly claimed, Olsen’266 shows a hearing aid system comprising an ear tip (2, 12, figure 1B), and the status of at least one element that is a position of an ear tip (paragraphs [0010], [0027], [0069], [0073]-[0074], [0080]-[0081] and [0083])
	Regarding claim 5, as broadly claimed, Olsen’266 shows a hearing aid system comprising a contact hearing device (2, 12, figure 1B), and the status of at least one element that is a position of a contact hearing device (2, figure 1B, paragraphs [0010], [0027], [0069], [0073]-[0074], [0080]-[0081] and [0083]).
 a user notification that is generated when the difference between the measured characteristic and the stored characteristic exceeds a predetermined value (paragraphs [0023]-[0024]), wherein the user notification is generated audibly through the hearing aid system (paragraphs [0023]-[0024], [0076]-[0077] and [0084]), and wherein the user notification is generated as a notification to a user's cell phone (paragraphs [0024] and [0084]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 2016/0309266).
	Regarding claims 2-4 (claim 2, as interpreted in a different manner), Olsen’266 shows a hearing aid system comprising a contact hearing device or an ear tip (2, 12, figure 1B).  Olsen et al. does not specifically disclose that the status of at least one element of a hearing aid system is a position of an ear tip, an amount of wear or fatigue of an ear tip as claimed.  However, Olsen’266 does not restrict any part or the measured parameters and/or the measurements of the level of the ear tip wear for the status of a hearing aid system (paragraphs [0013], [0024], [0027] and [0080]-[0083]).
	Therefore, it would have been obvious to one skilled in the art to provide any status or any measured parameters/values of an ear tip in the system of Olsen’266 such as providing the status of at least one element that is a position of an ear tip, an amount of wear or fatigue of an ear tip for an alternate choice, better providing optimal settings and performance to the system. 

Claims 5, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 2016/0309266) in view of Olsen et al. (US 2014/0056453).
	Regarding claims 5-6, as interpreted in a different manner, Olsen’266 teaches a hearing aid system comprising a hearing aid device (2, 12, figure 1B).  Olsen’266 does not specifically disclose a hearing aid system comprising a contact hearing device, wherein the contact hearing device comprises an umbo lens and the status of at least one element is a location of an umbo lens.  However, providing a hearing aid system comprising a contact hearing device having an umbo lens is known in the art.

Since Olsen’266 does not restrict to any type for the hearing device (paragraph [0012]); it therefore would have been obvious to one skilled in the art to provide any type of the hearing device such as a contact hearing device comprising an umbo lens, as taught by Olsen’453, in the system of Olsen’266, wherein the status of at least one element is a location of an umbo lens, for an alternate choice depending on the types and the desired frequency characteristics in the system.  
Regarding claim 10, Olsen’266 teaches a hearing aid system comprising a hearing aid device (2, 12, figure 1B), the generation of a feedback signal and measuring at least one characteristic of the feedback signal (paragraphs [0009], [0010], [0013], [0027] and [0080]-[0081] and [0084]).  Olsen’266 does not specifically disclose that the feedback signal is generated by vibrating the tympanic lens using a device positioned on the tympanic lens as claimed.  However, providing a hearing aid system comprising device or a hearing device positioned on the tympanic lens and vibrating the tympanic lens is known in the art.
Olsen’453 teaches a hearing aid system (10, 20, 100) comprising a hearing device that is positioned on the tympanic lens and vibrates the tympanic lens (100, 130, 136, figures 1, 2A, paragraphs [0134] and [0201]).
Since Olsen’266 does not restrict to any type for the hearing device (paragraph [0012]); it therefore would have been obvious to one skilled in the art to provide any type of the hearing device such as providing a hearing device positioned on the tympanic lens, as taught by Olsen’453 in the system of Olsen’266, wherein the feedback signal is generated by vibrating the .

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abel et al. (US 7,289,639) teaches a hearing aid system comprising a hearing implant and a method of powering a hearing implant, wherein the system comprises an external ear canal module and an implant.
Puria et al. (US 2012/0014546) teaches a device to transmit an audio signal to a user that comprises a transducer and a support, wherein the support is configured for placement on the eardrum to drive the eardrum.
Lee et al. (US 2020/0336843) teaches an atmospheric pressure adjustment apparatus comprising a speaker, a microphone and an earplug to seal the external auditory meatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/
Primary Examiner, Art Unit 2653                                                                                                                                                                                            
HL
January 21, 2022